                Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 1 of 8




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                          )
     COVINGTON LAND, LLC, a Washington )
 9   Limited Liability Company,             )               CASE NO. 2:19-cv-00     -BJR
                                            )
10                  Third Party Plaintiff,  )
                                            )               ORDER GRANTING COVINGTON
11                  v.                      )
                                            )               JUDGMENT
12   ATTU, LLC, a Washington Limited        )
     Liability Company, and JOHN SINCLAIR )
13
                                            )
14   and Wife and the marital community     )
     comprised thereof,                     )
15                                          )
                    Third Party Defendants. )
16

17
                                        I.      INTRODUCTION
18
            Before the Court is                                                                      0.
19
     Having reviewed the Motion, the opposition thereto, the record of the case, and the relevant legal
20
     authorities, the Court will grant Covington Land
21

22   follows.

23                                       II.     BACKGROUND

24          The Court set forth the facts of this case in both its Orde
25   Summary Judgment, Dkt. No. 50 at 2

                                                        1
                Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 2 of 8




     Reconsideration, Dkt. No. 59 at 2 3. In brief, Attu, at different times, sold two adjoining parcels
 1
     of land                                            located in Covington, Washington to two distinct
 2

 3   entities. First, in 2012, Attu sold Covington 18 Parcel B. See Dkt. No. 50 at 4 5. Attu claims that

 4   when it effectuated the sale, it intended to withhold several access and utility easements. See id.
 5   at 3 4.
 6
               Next, in 2017, Attu sold Parcel A to Covington Land. See Dkt. No. 50 at 5. Covington 18
 7
     and Covington Land are distinct legal entities with no documented relationship. Id. at 5 n.5. Since
 8
     the sale of Parcel B to Covington 18, a dispute arose between Covington 18 and Attu as to
 9

10   ownership of the access and utility easements. Since these easements concerned Parcel A,

11   Covington Land claims it knew when it purchased its parcel that it would owe certain rights to

12   either Covington 18 or Attu, depending on the outcome of their dispute. Thus, Covington Land
13   insisted on including two indemnification provisions in its Purchase and Sales Agreement with
14
     Attu. Dkt. No. 60 at 4 6; see also Dkt. No. Dkt. No. 60-1 (Attu-Covington Land Purchase and
15
     Sales Agr
16
               The first provision was included in the body of the agreement, and reads as follows:
17

18             Seller, and John Sinclair personally, agree to indemnify and hold Purchaser
               harmless for any legal actions resulting or arising any way out of the subject matter
19             of either of the two pending lawsuits involving the property referenced herein, and
               to indemnify and hold Purchaser harmless from any lawsuit which may arise as a
20             result of said litigation. Such indemnity would include any monetary loss or
               damage to the value of the property resulting from the litigation, such as subsequent
21
               action for a private way of necessity over the subject property, and shall include
22             any reasonable attorney fees and costs incurred by Purchaser.

23             Dkt. No. 61-1 at 5, ¶ 11.

24             The second, which was included in an addendum to the PSA, specifically addressing the
25
     easement dispute between Attu and Covington 18, reads as follows:

                                                        2
              Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 3 of 8




            License to Seller, Indemnification. Under paragraph 7 of the Agreement, Seller
 1          has provided Purchaser with a copy of the Reciprocal Easement (Exhibit C) and the
            BPA Easements (Exhibits D and E). The Reciprocal Easement and the BPA
 2
            Easements are appurtentant to the property and to transfer to Purchaser with the
 3          sale, subject to a temporary license to Seller to negotiate and retain proceeds from
            the issuance of easements as described in paragraph 7, and are referred to herein as
 4          the Easements. At time of closing, Purchaser will be assigned all rights in the
            Easements, but this assignment shall specifically license Seller to negotiate and
 5          retain funds arising out of a grant in the Easements to provide access and utilities
            to King County parcel number 352205-9215. Seller shall indemnify and hold
 6
            harmless Purchaser from any and all claims that arise as a result of this withholding
 7
            warrant and guarantee such indemnification, as referenced in paragraph 11 of the
 8          agreement.
 9          Id. at 26 ¶ 1.
10
            Thus, the PSA set up a scheme by which Attu would retain the right to conclude its dispute
11
     with Covington 18 over the easements. Under the PSA, Attu was granted a license to negotiate a
12
     settlement with Covington 18 and retain any proceeds. If the matter went to trial and Attu won,
13

14   Covington 18 would have to pay Attu to purchase the easements. If, however, Covington 18 won,

15   it would owe Attu nothing. Either way, according to both indemnification provisions, if Covington

16   Land was drawn into the dispute, Attu, and its principle John Sinclair, agreed to indemnify
17
     Covington Land from any and all claims arising out of the easement dispute.
18
            Covington 18 then initiated the present quiet title action against Attu to determine whether
19
     it gained ownership over the easements when Attu sold it Parcel B. In its initial complaint,
20
     Covington 18 named Covington Land as a necessary party given that Parcel A was burdened by
21

22                                                                  counter-claimed against Covington

23   18, it also asserted a cross-claim against Covington Land for tortious interference with a business

24   expectancy. Dkt. No. 11 at ¶¶ 8.1 8.5. Covington Land, in response, cross-claimed against Attu
25
     and submitted a third party complaint against Defendant Sinclair for indemnification based on the

                                                     3
              Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 4 of 8




     contractual provisions mentioned above. Dkt. No. 20 at ¶¶ 3.23 3.28.
 1
            Covington 18 then moved for summary judgment on its quiet title claim. Dkt. No. 15. This
 2

 3   Court granted the motion on August 1, 2019. Dkt. No. 50. Specifically, in its Order, this Court

 4   found that the easements in question had passed from Attu to Covington 18 upon purchase as they
 5

 6
     presumption that appurtenant easements pass with ownership. Id. at 10 16. The Court went
 7
     further, however. Based on its inherent power to dismiss claims sua sponte that are legally
 8
     insufficient under Federal Rule of Civil Procedure 12(b)(6)                                     -
 9

10   claim against Covington Land because Covington Land could not have interfered with a business

11   expectancy Attu could never have maintained since it did not retain the rights over the easements

12   in question. Id. at 22 23. Attu moved the Court to reconsider this holding, Dkt. No. 51 at 2 3,
13

14
     of selling the easements to Covington 18 . . . because the easements had already passed to
15
                                      5.
16
            On January 24, 2020, Covington Land moved for summary judgment on its
17

18   indemnification claim. Dkt. No. 60. Through the briefing on summary judgment, the Court

19   learned that Attu and Covington Land were already engaged in litigation in King County Superior

20   Court over the same claims presented in this Court and that there was a motion for summary
21
     judgment brought by Covington Land pending in that case. See Attu v. Kemp, No. 18-2-22130-7
22
     KNT. The Court, therefore, stayed its consideration
23
     Judgment while the Superior Court considered summary judgment in its case. Dkt. No. 67.
24
            On July 16, 2020, Covington Land informed this Court that the Superior Court had granted
25
                                           y Judgment on July 15, 2020. Dkt. No. 90. A copy of the
                                                   4
                Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 5 of 8




     Superior         Order                                                     See id. at 5 7.
 1
            In the Order, the Superior Court found that Attu and Defendant Sinclair had breached their
 2

 3   contractual agreement to indemnify Covington Land. Id. at 6. The Superior Court ruled that

 4

 5

 6
                                                 Id. at 6 7. In order to avoid duplication of fees between
 7
     the state and federal action, that Court stated that it would permit Covington Land to submit for its
 8
     consideration an affidavit or declaration of attorneys fees and costs but that consideration would
 9

10                                                    Id.

11          Appended to the Order, the Superior Court Judge included a Supplement to Order of

12                                                                           Id. at 8 9. The Supplement
13   makes clear that the Superior Court                                to be res judicata and dismissed
14
            tortious interference with business expectancy claim. Id. at 8 ¶ 3 8. The Supplement
15

16
     into litigation of the access easement as a named party. Covington Land thus participated in the
17

18   US District Court litigation and incurred expenses there as well. These expenses were related to

19                                                                          Id. at 9 ¶ 17. As in this case

20   where Attu argues that the Court should disregard the indemnification provisions based on
21
                        alleged bad faith negotiation of the PSA, see Dkt. No. 64 at 10 12, that Court
22
                                                             -pled assertion [of fraud] presents multiple
23
                                                         specificity
24
     summary judgment. Dkt. No. 90 at ¶ 18 25. The Court implied, however, that a trier of fact
25
                                                     id. at 9 ¶¶ 20 23, but it also found, in no uncertain
                                                       5
                Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 6 of 8




                                                                                         Id. at 9 ¶ 26. It
 1

 2

 3                          ] to [the] Federal Court for the ruling on the costs and fees associated with

 4                       Id. at ¶¶ 26 27.
 5                                                   to this Court requested that this Court take up its
 6
                                                                                          Id. at 2. Based
 7
     on this                                                                             it now contests
 8

 9

10   91. Attu responds that it

11

12   amended complaint alleging a cause of action for fraud. Dkt. No. 93 at 2.
13                                      III.         LEGAL STANDARD
14

15
     judgment if the movant shows that there is no genuine dispute as to any material fact and the
16
     movant is e                                                FED. R. CIV. P. 56(a). To avoid summary
17
     judgment
18

19               Monzon v. City of Murrieta, No. 19-55164, 2020 WL 4197746, at *3 (9th Cir. July 22,

20   2020) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585 (1986)).
21                                             IV.     DISCUSSION
22
               Here, the Court need not go further than the doctrine of res judicata and the Superior
23
                                        Covington Land is entitled to summary judgment. Res judicata
24
     is composed of two constituent concepts, claim preclusion and issue preclusion. See United States
25
     v. Bhatia, 545 F.3d 757, 759 n.2 (9th Cir. 2008) (quoting Taylor v. Sturgell, 553 U.S. 880, 892
                                                          6
              Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 7 of 8




                 he Supreme Court recently clarified that the terms claim preclusion and issue
 1
     preclusion are collectively referred to as
 2

 3   which                                                            ims that were raised or could have

 4                                                                                           -in-Aid Cap
 5   Antitrust Litig., 958 F.3d 1239, 1255 (9th Cir. 2020) (quoting Media Rights Techs., Inc. v.
 6
     Microsoft Corp., 922 F.3d 1014, 1020 (9th Cir. 2019)). State law governs when state court
 7
     judgments are afforded preclusive effect in federal court.
 8
              , 950 F.3d 610, 637 (9th Cir. 2020) (citing Hiser v. Franklin, 94 F.3d 1287, 1290 (9th Cir.
 9

10   1996); see also Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) ( It is now

11   settled that a federal court must give to a state-court judgment the same preclusive effect as would

12   be given that judgment under the law of the State in which the judgment was rendered. .
13           Pursuant to                     [r]es judicata precludes relitigation of an entire claim when
14
     a prior proceeding involving the same parties and issues culminated in a judgment on the merits.
15
     Weaver v. City of Everett, 450 P.3d 177, 185 (Wash. 2019) (citing Bordeaux v. Ingersoll Rand Co.,
16
     429 P.2d 207, 209 10 (Wash. 1967));                                      , 376 P.3d 430, 436 (Wash.
17

18                          iling two separate lawsuits based on the same event is precluded under

19                         There is no dis

20   and the same claims. Attu argues only that res judicata is inapplicable because the Superior
21

22
     cause of action for fraud. Dkt. No. 93 at 2 4.
23

24
              Emeson, 376 P.3d at 436 (citing DeYoung v. Cenex Ltd., 1 P.3d 587, 591 (Wash. Ct. App.
25
     2000)); see also In re Estate of Black, 102 P.3d 796, 806 (Wash. 2004)     an unappealed summary
                                                      7
              Case 2:19-cv-00253-BJR Document 100 Filed 08/03/20 Page 8 of 8




     judgment is res judicata as to rights determined during summary judgment).
 1
                                                              Order conclusively determined the only
 2

 3   remaining claim in this case, indemnification.      That Court granted summary judgment on

 4

 5   Covington Land to submit proof of its fees and costs for consideration. Attu          to amend its
 6
     complaint in that case to add a separate claim does not alter the finality of the Superior Courts
 7
     claim as to indemnification. Adding such a claim also does not affect the claims in this case, as
 8
     Attu has similarly not pled a claim of fraud before this Court. Further, given the length of time
 9

10   this case has been pending, and given every opportunity Attu has had to amend its complaint to

11   add such a claim, this Court would not entertain such a motion at this late stage. See Dkt. No. 37

12   (amended pleadings due June 28, 2019); FED. R. CIV. P. 16(b)(4)     A schedule may be modified
13   only for good cause and with the judge s consent       DRK Photo v. McGraw-Hill Glob. Educ.
14
     Holdings, LLC                                          here . . . a party seeks leave to amend after
15
     the deadline set in the scheduling order has passed, the party s request is judged under [FRCP]
16
     16 s good cause standard rather than the liberal amendment policy of FRCP 15(a)
17

18                                       V.      CONCLUSION

19          For the forgoing reasons, the Court hereby GRANTS Covington Land

20   Summary Judgment. Dkt. No. 60.
21

22
            DATED this 3rd day of August, 2020.
23

24                                                       _______________________________
                                                         BARBARA J. ROTHSTEIN
25                                                       UNITED STATES DISTRICT JUDGE

                                                     8
